Citation Nr: 1634559	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  05-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran had active military service from March 1978 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which service connection for vision impairment of the right eye secondary to a cyst, an increased disability rating for service-connected recurrent systemic sebaceous cysts, and entitlement to a TDIU rating were denied. 

In April 2007, the Veteran testified at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file.  

In June 2009, the Board issued a decision denying service connection for a right eye disability secondary to service-connected sebaceous cysts.  The Board also remanded the issues of entitlement to an increased disability rating for service-connected sebaceous cysts and TDIU.  In March 2011, the Board issued a decision denying those claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision issued in May 2012, the Court vacated and remanded that portion of the Board's March 2011 decision that denied entitlement to a TDIU.  As for the issue of entitlement to an increased disability rating for service-connected sebaceous cysts, the Court found that the Veteran raised no allegation of error on appeal with regard to that matter.  Consequently, the Court considered that matter to have been abandoned on appeal. As a result, the only issue remaining on appeal for Board consideration at this time is the claim for entitlement to a TDIU.

In January 2013, the Board remanded the claim for further development.  

In June 2016, the Veteran was informed that the Veterans Law Judge (VLJ) who conducted the April 2007 Travel Board hearing no longer worked at the Board.  He was asked whether he desired another hearing and if so, what type of hearing he wanted.  In correspondence received later that same month, the Veteran stated he did not want a new hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In its May 2012 decision, the Court found that the Board erred by relying on an inadequate medical opinion provided by the examiner who conducted May 2005 VA examinations.  The Court found the VA examiner's medical opinions as to the Veteran's employability to be inadequate because she failed to support her conclusions with any analysis or explanation (citing to Stefl v. Nicholson, Vet. App. 120, 124-25 (2007), and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)), especially in light of the Veteran's report that the service-connected cysts interfered with his ability to work and specifically his 2007 testimony that dust, dirt, and sun exposure aggravated his skin disability by causing more cysts to appear.  The Court stated that, given that the critical issue is entitlement to a TDIU, the examiner's conclusion that the Veteran's skin disability did not preclude him from being employable was not adequate because her report failed to provide any analysis regarding the Veteran's complaint that his work environment aggravates his medical condition.  Consequently, the Court remanded the Veteran's claim to the Board for further development.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In January 2013, the Board remanded the claim for a new VA examination.  The RO was requested to provide the Veteran with a VA examination and to provide an opinion as to whether "the Veteran's service-connected disabilities of sebaceous cysts (evaluated as 50 percent disabling), limitation of motion of the cervical spine (evaluated as 10 percent disabling), tender scar on the right lower lip (evaluated as 10 percent disabling), tender scar on the left upper lip (evaluated as 10 percent disabling), and tender scar on left chin (evaluated as 10 percent disabling) combine to make him unable to secure or follow substantially gainful employment consistent with his educational and occupational experience.  In providing such an opinion, the examiner must specifically address whether the evidence, including the Veteran's lay statements, demonstrates that the work environment as a farm laborer (which requires exposure to dust, dirt, and sun) aggravated either his service-connected sebaceous cysts and/or his service-connected limitation of motion of the cervical spine such that either one or both prevent him from working in that occupation." (Emphasis added)

Upon review of the evidence of record, the Board finds that there has not been full compliance with the Board's orders in the January 2013 remand.  

Pursuant to the Board's remand, the Veteran was afforded various VA examinations.  The first VA examination was conducted in June 2013.  However, while the examiner provided an opinion as to employability for each of the service connected disabilities, examiner failed to provide an opinion as to the combined effect of the service connected disabilities on employment as had been requested by the Board in the June 2012 remand.  

Thereafter, the Veteran was afforded additional VA examinations in April 2015.  Once again, while the examiners provided employability opinions as to each of the service connected disabilities, no opinion as to the combined effect of the service connected disabilities on employability was provided as had been requested by the Board in the June 2012 remand.  Moreover, while an opinion was provided regarding the service connected scars, a rationale did not accompany the opinion.

Further, the Veteran has submitted opinions dated in March and September 2014 from a social worker that do provide an opinion as to the combined effect of the service-connected disabilities on employment wherein she stated that the Veteran was unemployable due to the combined effect of his service connected disabilities.  However, the April 2015 examiners did not discuss the opinion provided therein.  

Given the above and the initial Court decision, another examination is required.  As part of this examination, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities of sebaceous cysts (evaluated as 50 percent disabling), limitation of motion of the cervical spine (evaluated as 10 percent disabling), tender scar on the right lower lip (evaluated as 10 percent disabling), tender scar on the left upper lip (evaluated as 10 percent disabling), and tender scar on left chin (evaluated as 10 percent disabling), either solely or in conjunction with each other, make the Veteran unable to secure or follow a substantially gainful occupation.  The examiner must specifically take into consideration the Veteran's employment history, and educational and vocational attainment. In providing an opinion, the examiner must address whether the evidence, including the Veteran's lay statements regarding his work situation relative to his disabilities, demonstrates that the Veteran's employment environment aggravates his service-connected sebaceous cysts by causing more of them to appear, which in turn affects his ability to follow a substantially gainful occupation.  Moreover, the examiner must discuss the September 2015 opinion from the S.R.K, vocational expert, wherein she states that the Veteran is unemployable because his is not suitable for any sedentary work, despite his high school education.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to be conducted with regard to the issue of entitlement to TDIU.  The examiner should review the Veteran's claims folder, including a copy of this remand.
The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the combined functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  Those disabilities are: sebaceous cysts (evaluated as 50 percent disabling), limitation of motion of the cervical spine (evaluated as 10 percent disabling), tender scar on the right lower lip (evaluated as 10 percent disabling), tender scar on the left upper lip (evaluated as 10 percent disabling), and tender scar on left chin (evaluated as 10 percent disabling).

In providing such an opinion, the examiner must specifically address whether the evidence, including the Veteran's lay statements, demonstrates that the work environment as a farm laborer (which requires exposure to dust, dirt, and sun) aggravated either his service-connected sebaceous cysts and/or his service-connected limitation of motion of the cervical spine such that either one or both prevent him from working in that occupation.  The examiner should also specifically address the March 2014 and September 2014 employability opinions.  (VBMS, document labeled Medical Treatment Facility -Non-Government Facility, receipt date April 21, 2014;  also, document labeled Medical Treatment Facility -Non-Government Facility, receipt date January 30, 3015).  

A complete explanation of the reasons for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth in detail and explained in the context of the record. 

2.  Thereafter, the Veteran's claim for entitlement to a TDIU should be readjudicated.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

